DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 6/08/2022 is acknowledged. Claims 6-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalik (US 5596306 A) in view of Richter (US 20070132539 A1).
As to claim 1, Kowalik discloses: A fuse (Fig. 2-7) comprising: 
an electrically insulating (col. 4, lines 37-40; col. 8, lines 3-5), tubular fuse body 12, 102; 
electrically conductive first and second endcaps 14, 16, 104, 106 disposed over opposing ends of the fuse body; 
a fusible element 28, 30, 128, 130 extending through the fuse body and connecting (either directly or indirectly) the first endcap to the second endcap, the fusible element having a central portion (at or around 36, 136) adapted to melt and separate upon an overcurrent condition in the fuse (col. 4, line 64 – col. 5, line 4; col. 8, lines 30-39); and 
first and second arc barriers 40, 41, 140, 141 disposed on the fusible element on opposing sides of the central portion, the first and second arc barriers formed of a silicone composition that includes a silicone resin (col. 4, lines 50-61; col. 8, lines 49-53; col. 9, lines 18-28).
Kowalik does not explicitly disclose:
the first and second arc barriers formed of a silicone composition that includes an arc quenching filler suspended in a silicone resin.
However,  Richter discloses:
an arc barrier formed of a silicone composition that includes an arc quenching filler suspended in a silicone resin (par. 0012, 0019);
in order to provide the arc barrier with arc quenching materials and therefore arc-quenching capabilities (par. 0012).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kowalik as suggested by Richter, e.g., providing:
the first and second arc barriers formed of a silicone composition that includes an arc quenching filler suspended in a silicone resin;
in order to provide the arc barrier with arc quenching materials and therefore arc-quenching capabilities.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Kowalik in view of Richter above discloses:
wherein the arc quenching filler is one or more of melamine (par. 0012, 0019; Richter), guanidine, guanine, hydantoin, allantoin, urea, melamine-formaldehyde, melamine-cyanurate polymers, boric acid, and derivatives thereof.
As to claim 4, the obvious modification of Kowalik in view of Richter above discloses: wherein the arc quenching filler accounts for 5-70% of the silicone composition (10 parts silicone to 4 parts melamine powder; par. 0019; Richter).
Richter does not explicitly disclose: wherein the arc quenching filler accounts for 5-70% by weight of a total mass of the silicone composition.
However, powders are measured either by volume or by weight/mass. 
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to try 10 parts silicone to 4 parts melamine powder (as in par. 0019 of Richter) by weight/mass, since there are only two possible options for providing the example arc-quenching arc barrier as suggested by Richter.
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kowalik in view of Richter as suggested by Richter, e.g., providing:
wherein the arc quenching filler accounts for 5-70% by weight of a total mass of the silicone composition;
in order to provide the example arc barrier with arc quenching materials and therefore arc-quenching capabilities.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the optimum value of arc quenching filler by weight of the total mass of the silicone composition, for effecting arc-quenching capability) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 5, the obvious modification of Kowalik in view of Richter above discloses:
wherein the central portion of the fusible element is thinned, narrowed, perforated, or otherwise weakened (by 34, 36, 134, 146; see Fig. 4, 7 of Kowalik) relative to other portions of the fusible element to ensure that the fusible element separates at the central portion.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalik (US 5596306 A) in view of Richter (US 20070132539 A1) as applied to claim 2 above, and further in view of Moore (US 20060006144 A1).
As to claim 3, the obvious modification of Kowalik in view of Richter above discloses:
wherein the arc quenching filler is melamine powder (par. 0019; Richter).
The obvious modification of Kowalik in view of Richter above does not explicitly  disclose: 
a size of particles of the melamine powder is in a range of 5um to 100um in length or diameter.
However, Moore suggests providing:
a size of particles of the melamine powder is in a range of 5um to 100um in length or diameter (par. 0016);
in order to incorporate a finely divided arc-quenching material into the arc-extinguishing composition (par. 0016).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Kowalik in view of Richter as suggested by Moore, e.g., providing:
a size of particles of the melamine powder is in a range of 5um to 100um in length or diameter;
in order to incorporate a finely divided arc-quenching material into the arc-extinguishing composition.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baird (US 3601737 A), Rybka (US 6160471 A), Ide (US 11127555 B1), and Burge (US 9620322 B2) disclose conventional arc barriers for fuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835